HUTCHINSON, Justice,
concurring.
I concur in the result reached in this case. However, I must disassociate myself from any inference in the Plurality Opinion that article I, section 27 of our Constitution grants local governments, creatures of the sovereign, a right to enforce the duties that section imposes on the sovereign. Furthermore, I believe footnote eleven on page twelve of the Plurality Opinion in its reference to section 504 of the Solid Waste Management Act, 35 P.S. § 6018.504, is unnecessary dictum.